Title: Acct. of the Weather in March [1770]
From: Washington, George
To: 




Mar. 1st. Wind Northwardly. Cold & Cloudy with Snow every now and then.
 


2. Cloudy with a Mixture of Hail Rain & Snow, but not much of it.
 


3. Clear and tolerably pleasant, but a little Cool. Wind being rather fresh from the No. West.
 


4. Cloudy Morning, then Snow, after that Snow and Rain mixd, and lastly constant Rain.
 


5. Snow about 3 Inches deep. Weather clear. Wind Westwardly in the forenoon but calm warm and thawing afterwards.
 


6. Clear and pleasant with the wind at South.
 


7. Clear & calm in the Morning, with a Northwardly Wind afterwards but pleasant Notwithstanding.
 



8. Clear & pleasant with the Wind Southwardly.
 


9. Clear and very pleasant with the Wind still Southwardly. In the Afternoon the Wind fresh with appearances of Rain.
 


10. Lowering and very smoky all day. Wind very fresh from the Southward in the forenoon but quite calm afterwards.
 


11. Raining a little, and misting all the forenoon, which ceased in the Afternoon, but still kept cloudy. Wind variable but for the most part about North.
 


12. Cloudy Morning with but little Wind. Clear afternoon with the wind fresh at No. West & Cold.
 


13. Ground hard froze—but the morning calm, clear and pleasant. The afternoon raw & cold with the Wind fresh from So. West & very cloudy. In the Night Snow abt. an Inch deep.
 


14. Cloudy all day, & sometimes dropg. Rain. Wind being Eastwardly & fresh.
 


15. Wind Eastwardly—from thence shifting to North & No. Wt. Constant Snow about abt. Sun rise till 12 or one Oclock then ceasing but cloudy & cold afterwards.
 


16. Wind blowing fresh & clear all day from the No. West.
 


17. Ground hard froze and Morning Cool. Wind being fresh from the No. West. Afternoon being pleast. & little Wind—also clear.
 


18. Clear, warm & pleasant, there being but little Wind.
 


19. Cloudy all day—till Evening at least with much appearance of Rain in the Morning, but high Wind at No. West in the afternoon.
 


20. Clear & pleasant Morning with the Wind at South but lowering Afternoon & very cloudy Evening.
 


21. The Morning was fine, but the Wind and Weather was variable. Afterwards sometimes cloudy & then clear & sometimes calm & then the Wind woud be fresh.
 



22. Wind at No. West and very hard. Snowd fast till abt. 9 or 10 Oclock then clear and cold. Wind still high.
 


23. Clear, and hard frost. Morning calm and pleasant but high & boisterous wind in the Afternoon from the No. West.
 


24. Ground very hard froze. The morning again clear and calm but the Wind hard from the No. West after 9 Oclock.
 


25. Clear, calm, warm and pleasant in the Evening. The Wind blew pretty fresh from the Southward.
 


26. Very smoky. Calm and some appearance of Rain, but none fell till in the Night & not much then.
 


27. Close warm Morning, & Rain (tho not hard) about 10 or 11 Oclock. No. Wind and the Afternoon clear.
 


28. Clear & still Morning with some Wind in the Afternoon from the Westward.
 


29. Hazy but pleasant notwithstanding. Wind westwardly & fresh.
 


30. Clear & pleasant with but little wind.
 


31. Clear and pleasant with but little wind and that Southwardly.
